Title: Orders, 2 May 1756
From: Washington, George
To: 



Brunswick.
Winchester: Sunday, May 2d 1756.

A General Court Martial, to consist of four Captains, and five Subalterns, to sit immediately for trial of Lieutenant Lomax, of the Virginia Regiment—Captain Stewart, President—Mr Kirkpatrick, Judge Advocate.
The President to wait on Colonel Washington for his Orders—All Evidences to attend: another Captain is ordered to the Court Martial—The youngest Subaltern to be taken off.

George Washington Esquire; Colonel of the Virginia Regiment, and Commander of  all the Virginia Forces,  raised and to be raised.

